410 So. 2d 758 (1982)
De LAUREAL ENGINEERS, INC.
v.
ST. CHARLES PARISH POLICE JURY.
No. 82-C-0156.
Supreme Court of Louisiana.
February 19, 1982.
Denied.
DENNIS, J., concurs and assigns reasons.
LEMMON, J., would grant the writ.
DENNIS, Justice, concurring in denial of writ.
I respectfully concur in the denial of this writ.
The anomalous result of allowing suit and liability but providing no coercive means to enforce judgments will remain until the legislature invokes its powers to "provide for the effect of a judgment" against *759 government units and devises a mechanism to force agencies and subdivisions of the state to comply with judgments against them. See La.Const. art. 12, § 10(C). However, relief may be available to unsatisfied judgment creditors for violations of due process or equal protection. Hargrave, Work of Appellate Courts-1978-78Louisiana Constitutional Law, 39 La.L.Rev. 807, 819 (1979). See 42 U.S.C. § 1983 (1974). See also Monell v. New York City Dept. of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978) which permits actions against municipal governments under § 1983.